--------------------------------------------------------------------------------

March 21, 2007

AGENCY AGREEMENT

Searchlight Minerals Corp.
2441 W. Horizon Ridge Parkway,
Suite 120
Henderson, NV
89052

Attention: Mr. Ian McNeil

Dear Sirs:

We understand that Searchlight Minerals Corp. (the “Corporation”) proposes to
issue up to 2,333,333 Units of the Corporation at a subscription price of
US$3.00 per unit (“Unit”), each Unit consisting of (i) one common share in the
capital of the Corporation (each a “Common Share” and collectively, the “Common
Shares”), (ii) one half of one common share purchase warrant (each a “Warrant”
and collectively, the “Warrants”), each whole Warrant exercisable into one
additional common share of the Corporation (each a “Warrant Share” and
collectively, the “Warrant Shares”) for a period of twenty four months from the
Closing Date (defined below) at a price of US$4.50 per share; provided, however,
that if the average closing price of the Common Shares exceeds US$6.50 for
twenty consecutive trading days, the Corporation shall have the option (the
“Call”) to accelerate the expiry of the Warrants to the thirtieth day following
the date on which notice is provided by the Corporation of such accelerated
expiry, which notice must be given within one trading day of the twentieth
consecutive date in which the Common Shares traded above US$6.50 per share. The
Common Shares and Warrants are referred to hereinafter as the “Offered
Securities”. Notwithstanding anything to the contrary in this Agreement, the
Corporation agrees not to exercise its Call right hereunder until such time as
the Registration Statement (defined below) registering the resale of the Offered
Securities is declared effective by the United States Securities and Exchange
Commission.

     As used herein, the term “Subject Securities” includes the Offered
Securities, the Warrant Shares, the Broker’s Warrant (defined below) and the
common shares underlying the Broker’s Warrant (the “BW Shares”).

     Subject to the terms and conditions set forth below, the Corporation hereby
appoints D&D Securities Company (“D&D”) as the Agent (the “Agent”) of the
Corporation in the Selling Jurisdictions (defined below) to solicit, on a
reasonable best efforts basis, offers to purchase the Offered Securities, and
the Agent hereby agrees to act in such capacity. It is understood and agreed
that the Agent is under no obligation to purchase any Offered Securities,
although it may subscribe for and purchase Offered Securities if it so desires.

     Capitalized terms in this agreement have the meaning set out in the
subscription agreement for Units -- Non-US Residents Only (the “Subscription
Agreement”), a copy of which has been provided to the Agent.

     The terms and conditions relating to the purchase and sale of the Offered
Securities are as follows:

1

--------------------------------------------------------------------------------


1. Units

The material attributes and characteristics of the Units shall be substantially
as described in the Subscription Agreement.

2. The Offering


  (a)

Sale on Exempt Basis. The Agent will use its reasonable best efforts to arrange
for purchasers (the “Purchasers”) for the Offered Securities in Ontario,
Alberta, and British Columbia (the “Selling Jurisdictions”) in connection with
the Offering. The sale of the Offered Securities to Purchasers in the Selling
Jurisdictions is to be effected in a manner in each of the Selling Jurisdictions
that is in compliance with all applicable securities laws and is exempt from the
prospectus requirements of the securities acts, regulations, rules and policies
promulgated thereunder. Each Purchaser of the Offered Securities, beneficial
Purchaser or person or individual forming part of a group acting as a Purchaser
shall purchase on the basis of one of the exemption representations appearing in
the Subscription Agreement, and no such trade will be made in any manner which
requires the Corporation to deliver to the Purchaser any document which
constitutes an “offering memorandum” under any applicable securities laws.

          (b)

Compensation. Subject to regulatory approval, the Corporation agrees to pay to
the Agent at the Closing Time (as defined herein) an aggregate fee (the “Fee”)
in cash, equal to 7.5% of the gross proceeds from the sale of the Offered
Securities, in consideration of the services to be rendered by the Agent in
connection with the Offering, which services shall include:

          (i)

acting as Agent of the Corporation to solicit, on a reasonable best efforts
basis, offers to purchase the Offered Securities;

          (ii)

assisting in the preparation of the form of Subscription Agreements to be
entered into by the Corporation and each of the Purchasers; and

          (iii)

advising the Corporation with respect to the private placement of the Offered
Securities.

In addition, the Corporation agrees to issue at Closing, a Broker’s Warrant (the
“Broker’s Warrant”), which will be evidenced by a certificate issued to the
Agent (a “Broker’s Warrant Certificate”), exercisable into 75,175 Common Shares.
The Broker’s Warrants will be exercisable at a price of US$4.50 per Common Share
for a period ending on the date which is twenty four months following the issue
and sale of the Offered Securities.

Finally, the Corporation agrees to pay to the Agent, at the Closing Time, a
corporate finance fee in the amount of US$65,000.00.

In connection with the issuance of the Broker’s Warrant, the Agent acknowledges,
represents and warrants to the Corporation as follows: (i) that the Agent (A)
was not offered the Broker’s Warrant in the United States (B) did not execute or
deliver this Agreement and will not exercise the Broker’s Warrant in the United
States; (ii) that the Broker’s Warrant has not been, and will not be, registered
under the U.S. Securities Act or applicable state securities laws and that the
Broker’s Warrant may not be exercised in the United States, or for the account
or benefit of a “U.S. person” (as that term is used in

2

--------------------------------------------------------------------------------

Regulation S under the U.S. Securities Act, as defined below) in the United
States, nor may the Broker’s Warrant or BW Shares issuable upon the exercise of
Broker’s Warrant be offered or sold in the United States, unless the Broker’s
Warrant and the BW Shares have been registered under the U.S. Securities Act and
the applicable securities legislation of any such state or an exemption from
registration under the U.S. Securities Act and any applicable state securities
laws is available; (iii) that the Agent is not a “U.S. person” (as that term is
used in Regulation S under the U.S. Securities Act) and is not acquiring the
Broker’s Warrant or BW Shares for the account or benefit of a “U.S. person” and
(iv) that, until such time as it is no longer required by U.S. Securities Act,
the certificates representing the Broker’s Warrant shall bear a legend in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED
STATES OR BY OR ON BEHALF OF A PERSON IN THE UNITED STATES OR A U.S. PERSON
UNLESS THE WARRANT AND THE UNDERLYING SHARES HAVE BEEN REGISTERED UNDER THE ACT
AND THE APPLICABLE SECURITIES LEGISLATION OF ANY STATE OR AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS IS AVAILABLE. "UNITED STATES" AND "U.S. PERSON" ARE AS
DEFINED BY REGULATION S UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF: (I) MARCH 13, 2007, AND (II) THE DATE THE ISSUER BECAME A REPORTING
ISSUER IN ANY PROVINCE OR TERRITORY”

The Agent and the Corporation agree that the Corporation and the Corporation’s
agents will refuse to register any transfer of the Broker’s Warrant or the BW
Shares not made in accordance with the provisions of Regulation S of the U.S.
Securities Act, pursuant to registration under the U.S. Securities Act or
pursuant to an available exemption from registration under the U.S. Securities
Act.

For greater certainty, the services provided by the Agent in connection herewith
shall not be subject to Goods and Services Tax provided for in the Excise Tax
Act (Canada) and taxable supplies will be incidental to the exempt financial
services provided.

3. Representations, Warranties and Covenants of the Agent - The Agent covenants,
represents and warrants to the Corporation that: (i) it will comply with all
applicable securities legislation of the Selling Jurisdictions in connection
with the Offering; (ii) subject to the right of the Agent to solicit or

3

--------------------------------------------------------------------------------

procure subscriptions for the Offered Securities through a qualified registrant
so as not to require registration thereof or filing of a prospectus or
registration statement with respect thereto in a jurisdiction other than the
Selling Jurisdictions, it will not solicit or procure subscriptions for the
Offered Securities so as to require registration thereof or filing of a
prospectus or registration statement with respect thereto under the laws of any
jurisdiction other than that of the Selling Jurisdictions; (iii) it will obtain
from each Purchaser an executed Subscription Agreement, as applicable, and all
applicable undertakings and forms required by securities legislation in the
Selling Jurisdictions in a form reasonably acceptable to the Corporation and to
the Agent relating to the transactions herein contemplated; (iv) it will not
advertise the proposed sale of the Offered Securities in printed public media,
radio, television or telecommunications, including electronic display; (v) it
will not provide or make available to prospective Purchasers any document or
material which would constitute an Offering Memorandum as defined in applicable
securities legislation; (vi) it is registered under the securities legislation
of a jurisdiction of Canada as a "dealer", other than a limited market dealer
registered under the Securities Act (Ontario); (vii) it will conduct all offers
and sales of the Subject Securities in accordance with the provisions of Rule
903 of Regulation S under the United States Securities Act of 1933 (the “U.S.
Securities Act”), pursuant to registration of the Subject Securities under the
U.S. Securities Act, or pursuant to an available exemption from the registration
requirements of the U.S. Securities Act; and (viii) it will not to engage in
hedging transactions with regard to the Subject Securities unless such hedging
transactions are conducted in compliance with the U.S. Securities Act..

4. Representations and Warranties of the Corporation - The Corporation
represents and warrants to the Agent and acknowledges that the Agent is relying
upon such representations and warranties, as follows:

  (a)

the Corporation has been duly incorporated, amalgamated or continued and is
validly subsisting under the laws of Nevada;

          (b)

other than Clarkdale Metals Corp. and Clarkdale Minerals LLC (collectively, the
“Subsidiaries”), the Corporation has no active or material Subsidiary, as such
term is defined in the Securities Act (Ontario);

          (c)

with respect to the Corporation and each of the Subsidiaries, except to the
extent that any violation or other matter referred to in this subparagraph does
not have a material adverse effect on the business, financial condition, assets,
properties, liabilities or operations of the Corporation or each of the
Subsidiaries (the “Property”)

          (A)

the Corporation and its Subsidiaries are not in violation of any applicable
federal, state or local laws, regulations, orders, government decrees or
ordinances with respect to environmental, health or safety matters
(collectively, “Environmental Laws”);

          (B)

the Corporation and its Subsidiaries have operated its business at all times and
have received, handled, used, stored, treated, shipped and disposed of all
contaminants without violation of Environmental Laws;

          (C)

the Corporation and its Subsidiaries have had no spills, releases, deposits or
discharges of hazardous or toxic substances, contaminants or wastes into the
earth, air or into any body of water or any municipal or other sewer or drain
water systems that have not been remedied;

4

--------------------------------------------------------------------------------


  (D)

no orders, directions or notices have been issued and remain outstanding
pursuant to any Environmental Laws relating to the business or assets of the
Corporation and its Subsidiaries;

          (E)

the Corporation and its Subsidiaries have not failed to report to the proper
federal, state, local or other political subdivision, government, department,
commission, board, bureau, agency or instrumentality, domestic or foreign the
occurrence of any event which is required to be so reported under Environmental
Laws;

          (F)

the Corporation and its Subsidiaries hold all licenses, permits and approvals
required under any Environmental Laws in connection with the operation of its
business and the ownership and use of its assets, all such licenses, permits and
approvals are in full force and effect, and except for (A) notifications and
conditions of general application to assets of the type owned by the Corporation
or its Subsidiaries, and (B) notifications relating to reclamation, remediation
or similar obligations under Environmental Laws, the Corporation and its
Subsidiaries have not received any notification pursuant to any Environmental
Laws that any work, repairs, construction or capital expenditures are required
to be made by it as a condition of continued compliance with any Environmental
Laws, or any licence, permit or approval issued pursuant thereto, or that any
licence, permit or approval referred to above is about to be reviewed, made
subject to limitation or conditions, revoked, withdrawn or terminated; and

          (G)

Except as allowed by law, the Property has not, does not, and will not contain
any chemical or other substance that is prohibited, limited or regulated by law,
or that might pose a hazard to health or safety (including, but not limited to,
asbestos, asbestos-containing materials, radon gas, urea formaldehyde foam
insulation and polychlorinated biphenyls; or any other substance deemed to be a
“hazardous material,” “toxic substance,” “hazardous substance,” “hazardous
waste” or “solid waste (collectively “Hazardous Substances”), by, without
limiting the generality of the foregoing, the United States Environmental
Protection Agency or in the Resource Conservation and Recovery Act of 1976, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Hazardous Materials Transportation Act, the Clean Air Act, the Clean Water
Act, the Safe Drinking Water Act, the National Environmental Policy Act of 1969,
the Superfund Amendment and Reauthorization Act of 1986 and Title III of the
Superfund Amendment and Rehabilitation Act, Nevada Revised Statutes Chapter 40
and Chapter 459, or any and all regulations promulgated under any such law; or
any and all similar or successor laws.

          (d)

Each of the Corporation and the Subsidiaries has all requisite corporate
capacity, power and authority to carry on its business as now conducted and as
presently proposed to be conducted by it and to own, lease and operate its
assets and the Corporation has all requisite corporate power and authority to
carry out the provisions of this Agreement, the Subscription Agreements and to
undertake the Offering and all other transactions contemplated herein;

          (e)

the authorized capital of the Corporation consists of 400,000,000 common shares
of which 89,151,666 common shares and no preferred shares are issued and
outstanding as at the date hereof, and all of the Corporation’s issued and
outstanding shares are fully paid and non- assessable;

5

--------------------------------------------------------------------------------


  (f)

the minutes of the Directors’ and Shareholders’ meetings of the Corporation as
provided to Agent’s counsel are true and correct and contain all the resolutions
of the directors and shareholders as of the date hereof;

        (g)

other than pursuant to the provisions of this Agreement, as of the date of this
Agreement, no person, firm, corporation or other entity holds any securities
convertible or exchangeable into securities of the Corporation or now has any
agreement, warrant, option, right or privilege (whether preemptive or
contractual) being or capable of becoming an agreement, option or right for the
purchase, subscription or issuance of any unissued shares, securities (including
convertible securities) or warrants of the Corporation other than 18,941,003
outstanding warrants and 3,945,700 stock options issued to directors, officers,
employees and key consultants of the Corporation under the Corporation’s stock
option plan;

        (h)

each of this Agreement, the Subscription Agreements, Broker’s Warrants and
Warrants (collectively, the “Transaction Documents”) have been, or will be, upon
execution thereof, duly authorized, executed and delivered by the Corporation
and constitute, or will constitute when executed, a legal, valid and binding
obligation of the Corporation enforceable in accordance with its terms except
that: (i) the enforcement thereof may be limited by bankruptcy, insolvency and
other laws affecting the enforcement of creditors’ rights generally, (ii) rights
of indemnity, contribution and waiver of contribution thereunder may be limited
under applicable law; and (iii) equitable remedies, including, without
limitation, specific performance and injunctive relief, may be granted only in
the discretion of a court of competent jurisdiction;

        (i)

the Corporation is not in default or breach of, and the execution and delivery
of, and the compliance with the terms of, the Transaction Documents will not
result in a material breach of, and does not and will not create a state of
facts which, after notice or lapse of time or both, will result in a breach of,
and does not and will not conflict with: (i) any material statute, rule or
regulation applicable to the Corporation; (ii) any of the terms, conditions or
provisions of the constating documents or by-laws or resolutions of the
Corporation; (iii) any material trust indenture, agreement, instrument, lease or
other document (“Material Contract”) to which the Corporation is a party or by
which the Corporation is a party or will be contractually bound as of the
Closing Time; or (iv) any material judgment, decree or order binding on the
Corporation, or any of its assets;

        (j)

all Material Contracts to which the Corporation or any of its Subsidiaries is a
party are in good standing and in full force and effect unamended and no
material default or breach exists in respect of any of them on the part of any
of the parties to them and no event has occurred which, after the giving of
notice or the lapse of time or both would constitute such a default or breach
and which would have a material adverse effect on the Corporation; the foregoing
includes all the presently outstanding Material Contracts entered into by the
Corporation in the course of carrying out its operations and all operations
related thereto;

        (k)

the audited annual financial statements of the Corporation as at and for the
year ended December 31, 2005 and the unaudited financial statements of the
Corporation for the period ending September 30, 2006 (collectively, the
“Financial Statements”), delivered to the Agent (i) are, in all material
respects, consistent with the books and records of the Corporation on a
consolidated basis; (ii) contain and reflect all material adjustments for the
fair presentation of the consolidated results of operations and the financial
condition of the business of the Corporation for the periods covered thereby in
accordance with generally accepted accounting principles in the United States,
consistently applied; and (iii) present fully, fairly and correctly, the
consolidated material assets and financial condition of the

6

--------------------------------------------------------------------------------


 

Corporation as at the date thereof and the results of operations and the changes
in financial position for the period then ended;

        (l)

except as otherwise disclosed in the Corporation’s public filings with the
United States Securities and Exchange Commission, there has not been any
material change in the consolidated assets, liabilities or obligations
(absolute, contingent or otherwise) of the Corporation from the position set
forth in the Financial Statements and there has not been any adverse material
change in the business, operations, capital or condition (financial or
otherwise) or results of the operations of the Corporation since September 30,
2006; and since that date and except as publicly disclosed, there have been no
material facts, transactions, events or occurrences which could reasonably be
expected to materially adversely affect the capital, assets, liabilities
(absolute, accrued, contingent or otherwise), business, operations or condition
(financial or otherwise) or results of the operations of the Corporation;

        (m)

other than as disclosed to the Agent, there are no actions, suits, proceedings
or inquiries, including, to the best of the Corporation’s knowledge, pending or
threatened against or affecting the Corporation or any of the Subsidiaries
claiming an amount in excess of $50,000 in the aggregate, at law or in equity or
before or by any federal, provincial, municipal or other governmental
department, commission, board, bureau, agency or instrumentality which in any
way could reasonably be expected to materially adversely affect the capital
assets, liabilities (absolute, accrued, contingent or otherwise), business,
operations or condition (financial or otherwise) or results of the operations of
the Corporation (on a consolidated basis) or any of the material properties or
assets of the Corporation or any of the Subsidiaries and the Corporation and
each of the Subsidiaries has no knowledge of any existing ground on which any
such suit, proceeding or inquiry might be commenced with any reasonable
likelihood of success;

        (n)

the Corporation and each of the Subsidiaries, and any predecessor corporation,
have filed all necessary tax returns and notices required to be filed by them
and the Corporation and each of the Subsidiaries is not aware of any tax
deficiencies or interest or penalties accrued or accruing, or alleged to be
accrued or accruing, thereon with respect to itself where, in any of the above
cases, it could reasonably be expected to result in any material adverse change
in the capital, assets, liabilities (absolute, accrued, contingent or
otherwise), business, operations or condition (financial or otherwise),
prospects or results of operations of the Corporation (on a consolidated basis);

        (o)

no order ceasing or suspending trading in securities of the Corporation or
prohibiting the sale of securities by the Corporation has been issued that
remains outstanding and, to its knowledge, no proceedings for this purpose have
been instituted, are pending, contemplated or threatened by any securities
commission or self-regulatory organization, the Corporation is not in default of
any material requirement of any applicable securities legislation and, the
Corporation is entitled to avail itself of the applicable prospectus exemptions
available under such securities legislation in respect of the trades in its
securities to Purchasers as contemplated in this Agreement;

        (p)

the Corporation has no reason to believe that the Engineering Report by Arrakis,
Inc. and Richard T. Hewlett dated May 24, 2005, has been prepared other than in
accordance with industry standards required by state and federal law;

        (q)

the Corporation has not, directly or indirectly, declared or paid any dividend
or declared or made any other distribution on any of its securities of any
class, or, directly or indirectly,

7

--------------------------------------------------------------------------------


 

redeemed, purchased or otherwise acquired any of its securities or agreed to do
any of the foregoing;

        (r)

the representations, warranties and covenants made by the Corporation in the
Subscription Agreements are, or will be, true and correct as of the date at
which it are made and on the Closing Date;

        (s)

the Corporation has full corporate power and authority to issue the Subject
Securities on the applicable Closing Date, the Common Shares will be duly and
validly authorized, allotted and issued as fully paid and non-assessable, the
Warrants will be duly and validly authorized and issued, and the Broker’s
Warrant will be validly authorized and issued;

        (t)

the Corporation and, if applicable, each of the Subsidiaries has sufficiently
provided for an adequate reserve related to present or future abandonment and
related costs;

        (u)

the information and statements filed with the applicable securities regulators
as at the date hereof, relating to the Corporation and each of the Subsidiaries
are true, correct, and complete and do not contain any misrepresentation, as of
the respective dates of such information or statements, and no material change
has occurred in relation to the Corporation or any of the Subsidiaries which is
not disclosed in the documents filed with the applicable securities regulators,
and the Corporation has not filed any confidential material change reports which
continue to be confidential;

        (v)

the Corporation is a “reporting company”, being an issuer that has a class of
securities registered under Section 12(b) or Section 12(g) of the Securities
Exchange Act of 1934 or is required to file reports under Section 13(a) or 15(d)
of the Securities Exchange Act of 1934 not in default of applicable securities
legislation, and is not, to the best of its knowledge, in material default of
securities legislation or subject to any cease trade order or other restriction
on the transfer of its securities;

        (w)

no authorization, approval or consent of any court or United States federal or
state governmental authority or agency is necessary in connection with the sale
of the Offered Securities as contemplated hereunder, except such as may be
required under U.S. securities laws, including, without limitation the
Securities Act of 1933, as amended, or the rules and regulations promulgated
thereunder or state securities laws;

        (x)

Pacific Stock Transfer Company at its principal office in 500 E. Warm Springs,
Suite 240, Las Vegas, Nevada 89119, is the duly appointed registrar and transfer
agent of the Corporation with respect to the common shares;

        (y)

to the knowledge of the Corporation, no insider of the Corporation has a present
intention to sell any securities of the Corporation held by it;

        (z)

any and all operations of the Corporation have been conducted in accordance with
good industry practices and in material compliance with applicable laws, rules,
regulations, orders and directions of government and other competent
authorities;

        (aa)

subject to the rights granted to it under the various option agreements referred
to in the Corporation’s public filings and the conditions of applicable
regulatory permits, the Corporation and each of the Subsidiaries has all right,
title and interest to all of its properties, all of the resources on its
properties including the irrevocable right to produce and sell all material
resources extracted from its properties (for the purpose of this clause, the
foregoing is referred to as the “Interest”), subject always to applicable laws
and regulation, and does

8

--------------------------------------------------------------------------------


 

represent and warrant that, other than liens arising in the ordinary course of
business, (i) the Corporation and each of the Subsidiaries has not alienated or
encumbered the Interest or any part or portion thereof; (ii) the Corporation and
each of the Subsidiaries has not committed and is not aware of there have been
committed any act or omission whereby the Interest or any part or portion
thereof may be cancelled, terminated or otherwise impacted; and (iii) the
Interest is now free and clear of all liens, conversion rights, encumbrances and
other claims of third parties whatsoever;

        (bb)

the Corporation has caused its employees or consultants, on an ongoing basis, in
connection with the day-to-day operation of its business, to review all
documents, correspondence and other material relating to its properties;

        (cc)

other than the Agent, there is no person, firm or company acting or purporting
to act at the request of the Corporation, who is entitled to any brokerage or
finder’s fee in connection with the transactions contemplated herein and in the
event that any person, firm or company acting or purporting to act for the
Corporation at the request of the Corporation establishes a claim for any fee
from the Agent, the Corporation covenants to indemnify and hold harmless the
Agent with respect thereto and with respect to all costs reasonably incurred in
the defence thereof;

        (dd)

there is not, in the bylaws or articles of the Corporation or in any agreement,
mortgage, note, debenture, indenture or other instrument or document to which
the Corporation is a party, any restriction upon or impediment to the
declaration or payment of dividends by the directors of the Corporation or the
payment of dividends by the Corporation to the holders of its common shares;

        (ee)

the Corporation has not withheld, and will not withhold from the Agent, any
facts relating to the Corporation or to the offering of the Offered Securities
that would reasonably be considered material to a prospective purchaser of the
Offered Securities; and

        (ff)

the Due Diligence Session Responses provided at the Pre-Closing Due Diligence
Session dated the 21st day of February, 2007 were true and correct in all
material respects as at the time such responses were given and will remain so as
at the Closing Time. “Due Diligence Session Responses” means the responses of
the Company at the Pre-Closing Due Diligence Session excluding the portion of
such responses which are forward-looking or relate to projections or forecasts.
“Pre-Closing Due Diligence Session” means the oral due diligence sessions held
prior to closing of the Offering, for which the Agent and Agent’s counsel
distributed a list of written questions to be answered at such due diligence
session (which list may be augmented by additional questions posed at a due
diligence session) by the Company’s senior management, auditors, independent
engineers and other experts as requested by the Agent.


5.

Covenants of the Corporation - The Corporation further agrees to do as follows:

      (a)

the covenants made by the Corporation in the Subscription Agreements will be
complied with fully;

      (b)

permit the Agent and its counsel to participate fully in the preparation of the
Transaction Documents and allow the Agent and its counsel to conduct all due
diligence which the Agent may reasonably require;

      (c)

forthwith after the Closing (as hereinafter defined), file such documents as may
be required under the applicable securities laws of the Selling Jurisdictions
relating to the private

9

--------------------------------------------------------------------------------


 

placement of the Units which, without limiting the generality of the foregoing,
shall include a Form 45-106F1 in Ontario, Alberta and British Columbia;

        (d)

complete the distribution of the Offered Securities in compliance with the
requirements of applicable securities legislation in the Selling Jurisdictions;

        (e)

to use its best efforts to maintain its status as a reporting company not in
default of applicable securities laws, in all jurisdictions where it is
presently a reporting company, and as a corporation in good standing under
applicable corporate laws, until December 31, 2008 provided that the foregoing
shall not restrict the ability of the Corporation to complete a merger, sale,
acquisition or other similar transaction, one of the results of which is that
the Corporation ceases to be a reporting issuer in any or all of such
jurisdictions;

        (f)

to use its best efforts to file with the US Securities and Exchange Commission a
registration statement on Form SB-2 registering for resale at the option of the
subscribers of the Units, the common stock underlying the Units, the Broker’s
Warrant and the BW Shares (the “Registration Statement”) and have the
registration statement declared effective within 120 days of the Closing of the
Offering;

        (g)

Prior to commencing any operations, Searchlight Minerals Corp. will obtain all
necessary permits and post all reclamation and surety bonds required by the
Federal Surface Management Regulations promulgated by the Department of the
Interior, and the reclamation and permitting regulations promulgated by the
Nevada Division of Environmental Protection, Bureau of Mining Regulation and
Regulation, Nevada Administrative Code, or any and all similar or successor
regulations.

6. Conditions of Closing - The purchase and sale of the Offered Securities shall
be subject to the following conditions, which conditions may be waived in
writing in whole or in part by the party entitled to the benefit thereto:

  (a)

the Corporation and the Agent having complied fully with all applicable
securities laws, regulations, rules and policies promulgated thereunder required
to be complied with prior to the Closing Time in connection with the Offering;

          (b)

the Agent, having received an opinion of counsel to the Corporation in a form
satisfactory to the Agent, acting reasonably, with respect to such matters as
the Agent may reasonably request relating to the Offering of the Offered
Securities and the Subject Securities including, without limitation, that:

          (i)

each of the Corporation and the Subsidiaries have been duly incorporated,
amalgamated or continued and are validly subsisting and have all requisite
corporate power and authority to carry on their business as now conducted by
them and to own their properties and assets and the Corporation and each of
Subsidiaries is registered (where such registration is required) to carry on its
business under the laws of each jurisdiction in which it carries on its
business, as now conducted by it, and to own its properties and assets;

          (ii)

the Corporation has full corporate power and authority to enter into the
Transaction Documents and to perform its obligations set out herein and therein,
and the Transaction Documents have been duly authorized, executed and delivered
by the Corporation and constitute legal, valid and binding obligations of the
Corporation enforceable against the Corporation in accordance with its

10

--------------------------------------------------------------------------------

respective terms, subject to the qualification that such validity, binding
effect and enforceability may be limited by:

  a.

applicable bankruptcy, insolvency, moratorium, reorganization or other laws
affecting creditors’ rights generally;

        b.

equitable remedies, including, the remedies of specific performance and
injunctive relief, being available only in the discretion of the applicable
courts;

        c.

the statutory and inherent powers of a court to grant relief from forfeiture, to
stay execution of proceedings before it and to stay execution on judgments;

        d.

the applicable laws regarding limitations of actions;

        e.

enforceability of provisions which purport to sever any provision which is
prohibited or unenforceable under applicable law without affecting the
enforceability or validity of the remainder of such document, as would be
determined only in the discretion of the courts;

        f.

enforceability of the provisions exculpating a party from liability or duty
otherwise owed by it may be limited under applicable law; and

        g.

that rights to indemnify, contribution and waiver under this Agreement may be
limited or unavailable under applicable law.


  (iii)

the execution and delivery of the Transaction Documents and the fulfillment of
the terms thereof by the Corporation, and the performance of and compliance with
the terms of the Transaction Documents by the Corporation do not and will not
result in a breach of, or constitute a default under, and do not and will not
create a state of facts which, after notice or lapse of time or both, will
result in a breach of or constitute a default under, any applicable laws which
are material to the Corporation, or any term or provision of the articles,
by-laws or any mortgage, note, indenture, contract, agreement, instrument, lease
or other document to which the Corporation is a party or by which it are bound
on the Closing Date, of which such counsel is aware, or any judgment, decree,
order, statute, rule or regulation applicable to the Corporation, of which such
counsel is aware, which default or breach might reasonably be expected to
materially adversely affect the capital, assets, liabilities (absolute,
contingent or otherwise), business, operation or condition (financial or
otherwise) prospects or results of the operation of the Corporation (on a
consolidated basis);

   

 

  (iv)

the certificates representing the Offered Securities have been approved and
adopted by the directors of the Corporation and comply with all legal
requirements relating thereto;

   

 

  (v)

the issuance and distribution of the Offered Securities by the Corporation to
the purchasers and Broker’s Warrant to the Agent is exempt from the prospectus
and registration requirements of the Selling Jurisdictions and no documents are
required to be filed (other than specified forms accompanied by requisite filing
fees), or proceedings to be taken or approvals, permits, consents or
authorizations to be obtained in any of the Selling Jurisdictions to permit such
issuance and

11

--------------------------------------------------------------------------------


 

distribution of the Offered Securities, other than first trade and re-sale
restrictions;

          (vi)

the authorized and issued capital of the Corporation, and, in addition to the
foregoing, a favourable opinion of counsel to the Corporation in a form
satisfactory to the Agent, acting reasonably, regarding:

          a.

compliance with all applicable securities legislation including, without
limitation, the receipt of all necessary regulatory approvals (including,
without limitation, the conditional approval of regulatory authorities) relating
to the distribution of the Subject Securities;

          b.

the first trade in the Subject Securities and the nature and duration of re-
sale restrictions applicable thereto;

          c.

the common shares being listed and posted for trading; and

          d.

as to all other legal matters relating to the creation, issuance, sale and
delivery of the Subject Securities as Agent’s counsel may reasonably request;

          (vii)

the Corporation’s Interest has been created under agreements that are legally
binding and enforceable in accordance with their terms.

It is understood that the respective counsel may rely on the opinions of local
counsel acceptable to them as to matters governed by the laws of the Selling
Jurisdictions and on certificates of officers of the Corporation. It is further
understood that Agent’s counsel may rely on the opinion of the Corporation's
counsel as to matters which specifically relate to the Corporation and the
issuance of the Offered Securities;

  (c)

the Agent having received a certificate of the Corporation dated the Closing
Date, addressed to the Agent and signed on the Corporation’s behalf by its
President, Chief Executive Officer or Chief Financial Officer certifying that:

          (i)

the Corporation has complied with and satisfied all terms and conditions of this
Agreement and the Subscription Agreements on its part to be complied with or
satisfied at or prior to the Closing Time, and where applicable, other than
those which have been waived by the Agent;

          (ii)

the representations and warranties of the Corporation set forth in this
Agreement and, where applicable, the Subscription Agreements are true and
correct at the Closing Time, as if made at such time;

          (iii)

no event of a nature referred to in subparagraphs 12(b), (c), (e), (f) or (g)
has occurred or to the knowledge of such officer is pending, contemplated or
threatened;

          (iv)

the Corporation has made and/or obtained, on or prior to the Closing Time, all
necessary filings, approvals, consents and acceptances of applicable regulatory
authorities and under any applicable agreement or document to which the
Corporation is a party or by which it is bound in respect of the execution and
delivery of this agreement and the Subscription Agreements, the offering and
sale

12

--------------------------------------------------------------------------------


 

 

of the Offered Securities, the issuance of the Broker’s Warrant and the
consummation of the other transactions contemplated hereby, and
          (v)

such other matters as may be reasonably requested by the Agent or Agent’s
Counsel;

          (d)

evidence satisfactory to the Agent that the Corporation has obtained all
necessary regulatory approvals for the issuance of the Subject Securities,
subject only to the filing of any documents and payment of any fees which may be
required;

          (e)

definitive certificates representing the Subject Securities registered in such
name or names as the Agent shall notify the Corporation in writing of not less
than 48 hours prior to the Closing Time (or such shorter time as the Corporation
may agree to) and provided such certificates registered in such names may,
subject to receipt by the Corporation of a satisfactory indemnity, be delivered
in advance of the Closing Date to the Agent or such other parties in such
locations as the Agent may direct and the Agent and the Corporation may agree
upon;

          (f)

payment of the Agent’s compensation provided for in section 2(b);

          (g)

the Corporation having received duly completed and executed Subscription
Agreements including any applicable Exhibits; and

          (h)

the Corporation having received the aggregate subscription price in respect of
the Offered Securities so subscribed for.

7. Closing -The purchase and sale of the Offered Securities (the “Closing”)
shall be completed in one or more closings at the offices of Stikeman, Graham,
Keeley & Spiegel LLP in Toronto, Ontario, the first of which shall be at 10:00
a.m. (Toronto time) (the “Closing Time”) on March 21, 2007 and/or such later
dates as the Corporation and the Agent may agree (the “Closing Date”).

     At the Closing Time, the Corporation shall deliver to the Agent on behalf
of the Purchasers certificates representing the Offered Securities duly
registered as the Agent may direct against delivery to the Corporation by the
Agent of duly executed Subscription Agreements, related undertakings and
declarations required by applicable regulatory authorities and payment of the
purchase price with respect to the proceeds of the Offering. At Closing, the
Corporation will deliver a cheque or cheques to the Agent in payment of Agent’s
commissions and the legal fees and expenses of Agent’s counsel. For greater
certainty, the payment of the Fee, legal fees and expenses payable hereunder
will be paid out of general working capital.

8. Expenses - Whether or not Closing occurs, the Corporation shall pay all
reasonable costs, fees and expenses of or incidental to the performance of the
obligations under this Agreement including, without limitation: (i) the cost
related to issuing the Subject Securities in the Selling Jurisdictions; (ii) the
cost of registration, countersignature and delivery of the Subject Securities;
(iii) the reasonable fees and expenses of the Corporation' s auditors,
independent engineers and counsel; (iv) the reasonable legal fees of Ontario
counsel employed by the Agent (exclusive of GST and reasonable disbursements);
and (v) the reasonable costs and expenses of the Agent. Such amounts payable to
the Agent shall be paid by the Corporation at the Closing Time to the Agent in
respect of reasonable expenses and fees incurred to such date and in respect of
expenses and fees incurred after the Closing Time, or within three business days
of the Agent providing notice of its right to terminate this agreement pursuant
to Section 12 hereof.

13

--------------------------------------------------------------------------------


9.

Material Changes - If after the date hereof until the Closing Date:

      (a)

there occurs any material change or material changes (actual, proposed or
prospective) in respect of the Corporation;

      (b)

there occurs any change in any material fact in respect of the Corporation;

that would require the issuance of a material change report and/or news release
pursuant to the securities laws of the Selling Jurisdictions,

the Corporation shall:

  (i)

promptly notify the Agent, in writing, providing full particulars of any such
change;

        (ii)

file or cause to be filed with reasonable promptness, and in any event within
any statutory limitation period therefor, any document required to be filed with
any regulatory body having jurisdiction and comply with all requirements of any
applicable securities legislation of such jurisdiction, to qualify the
distribution of the Subject Securities.

     The Corporation shall in good faith discuss with the Agent any change in
circumstances (actual, proposed or prospective) in respect of which there is
reasonable doubt whether written notice should be given to the Agent pursuant to
this section and shall consult the Agent with respect to the form and content of
any document required to be filed pursuant to this paragraph.

     In this Agreement, the terms “material change”, “material fact”,
“misrepresentation” and “distribution” include the respective meanings ascribed
thereto in the Securities Act (Ontario).

10. Indemnities - The Corporation hereby covenants and agrees to protect,
indemnify and hold harmless the Agent and/or any of its respective affiliates
and each of the directors, officers, employees, partners, counsel and agents of
the Agent (hereinafter referred to as the "Personnel") harmless from and against
any and all expenses, losses (other than loss of profits), claims, actions,
damages or liabilities, whether joint or several (including the aggregate amount
paid in reasonable settlement of any actions, suits, proceedings, or claims),
and the reasonable fees and expenses of its counsel that may be incurred in
advising with respect to and/or defending any claim that may be made against the
Agent and/or Personnel, to which the Agent and/or the Personnel may become
subject or otherwise involved in any capacity under any statute or common law or
otherwise insofar as such expenses, losses, claims, damages, liabilities or
actions arise out of or are based, directly or indirectly, upon the performance
of professional services rendered to the Corporation by the Agent and the
Personnel hereunder or otherwise in connection with the matters referred to in
this Agreement, provided, however, that this indemnity shall not apply to the
extent that a court of competent jurisdiction in a final judgment that has
become non-appealable shall determine that:

  (i)

the Agent and/or the Personnel have been grossly negligent or dishonest or have
committed any fraudulent act in the course of such performance;

        (ii)

the expenses, losses, claims, damages or liabilities, as to which
indemnification is claimed, resulted from the gross negligence, dishonesty or
fraud referred to in (i); or

        (iii)

in the event that the Agent breaches any material provision of this Agreement or
material applicable law.

14

--------------------------------------------------------------------------------

     The Corporation agrees that in case any legal proceeding shall be brought
against the Corporation and/or the Agent by any governmental commission of
regulatory authority or any stock exchange or other entity having regulatory
authority, either domestic or foreign, and/or should the Corporation and/or the
Agent and/or any Personnel of the Agent be investigated or required to testify
in connection therewith or required to respond to procedures designed to
discover information regarding or in connection with, or by reason of the
performance of professional services rendered to the Corporation by the Agent,
the Agent shall have the right to employ its own counsel in connection
therewith, and other than the occurrence of any of the events itemized in (i),
(ii) and (iii) above, the reasonable fees and expenses of such counsel as well
as the reasonable costs (including an amount to reimburse the Agent for time
spent by the Personnel in connection therewith) and out of pocket expenses
incurred by the Personnel in connection therewith shall be paid by the
Corporation as it occur.

     Promptly after receipt of notice of the commencement of any legal
proceeding against the Agent or any of the Personnel or after receipt of notice
of the commencement of any investigation, which is based, directly or indirectly
upon any matter in respect of which indemnification may be sought from the
Corporation, the Agent will notify the Corporation in writing of the
commencement thereof and, throughout the course thereof, will provide copies of
all relevant documentation to the Corporation, will keep the Corporation advised
of the progress thereof and will discuss with the Corporation all significant
actions proposed. No admission of liability and no settlement of any proceeding
or claim shall be made without the consent of the Corporation and the Agent,
such consent not to be unreasonably withheld.

     The indemnity and contribution obligations of the Corporation shall be in
addition to any liability which the Corporation may otherwise have, shall extend
upon the same terms and conditions to the Personnel of the Agent and shall be
binding upon and enure to the benefit of any successors, assigns, heirs and
personal representatives of the Corporation, the Agent and any of the Personnel
of the Agent. The foregoing provisions shall survive the completion of
professional services rendered under this Agreement.

11. Contribution - If for any reason (other than the occurrence of any of the
events itemized in Section 10(i), (ii) and (iii) above), the foregoing
indemnification is unavailable to the Agent and/or any of the Personnel or
insufficient to hold any or all of them harmless, then the Corporation shall
contribute to the amount paid or payable by the Agent and/or any of the
Personnel as a result of such expense, loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by the Corporation on the one hand and the Agent on the other hand but also the
relative fault of the Corporation and the Agent and/or any of the Personnel as
well as any relevant equitable considerations provided that the Corporation
shall in any event contribute to the amount paid or payable by the Agent and/or
any of the Personnel as a result of such expense, loss, claim, damage or
liability and any excess of such amount over the amount of the fees received by
the Agent hereunder pursuant to this Agreement. Any party entitled to
contribution will, promptly after receiving notice of commencement of any claim,
action, suit or proceeding against such party in respect of which a claim for
contribution may be made against another party or parties under this section,
notify such party or parties from whom contribution may be sought. In no case
shall such party from whom contribution may be sought be liable under this
Agreement unless such notice shall have been provided, but the omission to so
notify such party shall not relieve the party from whom contribution may be
sought from any other obligation it may have otherwise than under this section
except and only to the extent that the failure to notify such party materially
prejudices its ability to defend against such claim. The right to contribution
provided in this section shall be in addition to and not in derogation of any
other right to contribution which the Agent and/or any of the Personnel or the
Corporation may have by statute or otherwise by law.

12. Termination Rights - In addition to any other remedies which may be
available to the Agent, the Agent shall be entitled to terminate and cancel,
without any liability on its part, all of its obligations under this Agreement
and the obligations of any person whom the Agent has solicited to purchase the
Offered

15

--------------------------------------------------------------------------------

Securities, who has executed a Subscription Agreement, by notice in writing to
that effect delivered to the Corporation prior to the Closing Time if:

  (a)

the Agent is not satisfied in its sole discretion, acting reasonably, with the
results of all or any portion of its due diligence review and investigations of
the Corporation;

        (b)

there is in the sole opinion of the Agent, acting reasonably, a material change
or change in material fact or new material fact or an undisclosed material fact
or material change which might be expected to have a material adverse effect on
the business, affairs, profitability or prospects of the Corporation on a
consolidated basis or on the market price or value of the Offered Securities;

        (c)

there should develop, occur or come into effect any occurrence of national or
international consequence, or any action, law or regulation, inquiry, or other
occurrence of any nature whatsoever which, in the sole opinion of the Agent
acting reasonably, seriously affects, or may seriously affect, the financial
markets or the business of the Corporation, or the market price or value of the
Offered Securities or other securities of the Corporation;

        (d)

the state of the financial markets is such that in the sole opinion of the
Agent, acting reasonably, it would be unprofitable to offer or continue to offer
the Offered Securities for sale;

        (e)

there is an inquiry, action, suit, proceeding or investigation (whether formal
or informal instituted or announced or threatened) in relation to the
Corporation, or any one of the Corporation's directors, officers or principal
shareholders which in the opinion of the Agent, acting reasonably, operates to
prevent the distribution of the Subject Securities;

        (f)

any order to cease trading in the securities of the Corporation is made,
threatened or announced by a competent securities regulatory authority; or

        (g)

the Corporation is in breach of a material term, condition, or covenant of this
Agreement, the Subscription Agreements or any material representation or
warranty given by the Corporation in this Agreement is or becomes false.

     If the Agent terminates this Agreement pursuant to this section there shall
be no further liability on the part of the Agent or of the Corporation to the
Agent except in respect of any liability which may have arisen or may thereafter
arise under sections 10, 11 or 13 hereof.

     The right of the Agent to terminate its obligations under this Agreement is
in addition to such other remedies as it may have in respect of any default, act
or failure to act of the Corporation in respect of any of the matters
contemplated by this Agreement.

13. Breach of Agreement - All terms and conditions of this Agreement to be
performed or satisfied by the Corporation shall be constituted as conditions and
any breach of, or failure by the Corporation to comply with, any term or
condition of this Agreement shall entitle the Agent, acting reasonably, on
behalf of the Purchasers of the Offered Securities, to terminate its respective
obligations to purchase the Offered Securities by notice to that effect given to
the Corporation prior to the Closing Time. In the event of any such termination,
there shall be no further liability on the part of the Corporation or the Agent
except in respect of any liability which may have arisen or may thereafter arise
under sections 10, 11 or 13 hereof. The Agent may waive, in whole or in part, or
extend the time for compliance with, any terms and conditions without prejudice
to its rights in respect of any other terms and conditions or any other or
subsequent breach or non-compliance provided, however, that any waiver or
extension must be in writing and signed by the Agent in order to be binding upon
it.

16

--------------------------------------------------------------------------------

14 Right of First Refusal – If the Offering is completed, the Corporation shall
grant a right of first refusal (the “Right of First Refusal”) to the Agent to
act as underwriter or agent in respect of any subsequent public offering or
private placement of equity in Canada (or, with respect to an offering in the
United States, provided at the time D&D is registered under the laws of the
United States as a broker-dealer) by the Corporation, or any of its subsidiaries
or affiliates for a period of eighteen (18) months from Closing (the “Right of
First Refusal Term”), subject to the Agent and the Corporation, acting
reasonably, agreeing on the terms and conditions thereof.

15. Notices - Any notice under this Agreement shall be given in writing and
either delivered or telecopied to the party to receive such notice at the
address or telecopy numbers indicated below:

  to the Corporation:       Searchlight Minerals Corp.   2441 W. Horizon Ridge
Parkway,   Suite 120   Henderson, NV   89052   USA       Attention: Mr. Ian
McNeil       Fax: (702) 451-4939       with a copy to:       O’Neill Law Group
PLLC   435 Martin Street, Suite 1010   Blaine, WA 98230       Fax: (360)
332-2291       Attention: Mr. Stephen F.X. O’Neill       to the Agent:       D&D
Securities Company   150 York Street, Suite 1716   Toronto, Ontario   M5H 3S5  
    Attention: Mr. Robert F. Rose       Fax: (416) 363-3316       with a copy
to:       Stikeman, Graham, Keeley & Spiegel LLP   220 Bay Street, Suite 700  
Toronto, Ontario   M5J 2W4

17

--------------------------------------------------------------------------------

Attention: Mr. Robert Spiegel

Fax: (416) 365-1813

or such other address or telecopy number as such party may hereafter designate
by notice in writing to the other party. If a notice is delivered, it shall be
effective from the date of delivery; and if such notice is telecopied (with
receipt confirmed), it shall be effective on the business day following the date
such notice is telecopied.

16. Survival - All representations, warranties, and agreements of the
Corporation contained herein or contained in any document submitted pursuant to
this Agreement or in connection with the purchase of the Offered Securities
shall survive the purchase of the Offered Securities by the Purchasers and shall
continue in full force and effect unaffected by any subsequent disposition of
the Offered Securities, for a period of one year from the Closing, and the Agent
shall not be limited or prejudiced by any investigation made by or on behalf of
the Agent in the course of the distribution of the Offered Securities.

17. Entire Agreement - The provisions herein contained, including, but not
limited to, all representations and warranties incorporated herein by reference,
constitute the entire agreement between the parties hereto and supersede all
previous communications, representations, understandings and agreements between
the parties with respect to the subject matter hereof, whether verbal or
written.

18. Counterparts - This Agreement may be executed in any number of counterparts
and by fax all of which when taken together shall be deemed to be one and the
same document and not withstanding its actual date of execution shall be deemed
to be dated as of the date first above written.

19. General - The Agreement shall be governed by and interpreted in accordance
with the laws of the State of Nevada and time shall be of the essence hereof.

20. Currency - Unless otherwise indicated, all dollar amounts referred to in
this Agreement are in lawful money of the United States of America.

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

18

--------------------------------------------------------------------------------

     If the above is in accordance with your understanding, please sign and
return to the Agent a copy of this letter, whereupon this letter and your
acceptance shall constitute a binding agreement between the Corporation and the
Agent.

  D&D SECURITIES COMPANY       Per:

The above offer is hereby accepted and agreed to as of the date first above
written.

  SEARCHLIGHT MINERALS CORP.                   Per:                President

19

--------------------------------------------------------------------------------